After a rehearing was granted on the defendants' application, restricted to the question of liability of the plaintiff for royalties and the amount thereof, the plaintiff filed in this court an acknowledgment of liability for royalties to the amount of $2,052.59, which is all that the defendants claimed, and the plaintiff now requests that the judgment, which was reduced to $13,455.69 by the decree of this court on the 5th of October, 1926, be further reduced to $11,403.10, and that a copy of the decree be sent forthwith to the district court for execution.
It is therefore ordered and decreed that the judgment aforesaid against the defendants is hereby reduced to $11,403.10, which bears interest at 5 per cent. per annum from judicial demand, and, as thus reduced in principal, the said judgment is now made the final decree of this court.